UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7738


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNNIE L. REED,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:08-cr-00023-RGD-FBS-1)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie L. Reed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnnie L. Reed appeals the district court’s order denying relief on Reed’s motion

seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404, 132 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Reed,

No. 2:08-cr-00023-RGD-FBS-1 (E.D. Va. Sept. 19, 2019). We deny Reed’s motion for

the appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2